Case: 1:21-cv-00319-CAB Doc #: 1 Filed: 02/08/21 1 o0f5. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
S & S DETROIT, LLC. ) CASE NO.
8002 Detroit Avenue ) JUDGE
Cleveland, Ohio 44102 )
)
Plaintiff )
)
V. ) COMPLAINT FOR REVIEW
) OF FINAL AGENCY ACTION
UNITED STATES DEPARTMENT ) AND FOR TRIAL DE NOVO
OF AGRICULTURE )
Administrative Review Branch )
1320 Braddock Place, Room 5042 )
Alexandria, Virginia 22314 )
)
Defendant )

1. This is an appeal from a final decision made by a federal administrative agency. This
Honorable Court's jurisdiction over the subject matter of this administrative appeal is
conferred by 7 U.S.C. §2023 (a)(13), 5 U.S.C. §702, and 28 U.S.C. §1331. Plaintiff is
entitled to a trial de novo in this case pursuant to 7 U.S.C. §2023 (a)(15). Venue is
properly laid in this District pursuant to 28 U.S.C. §1391 in that plaintiff conducts its
business in this District and the subject matter of the final agency action from which

plaintiff appeals arose in this District.
Case: 1:21-cv-00319-CAB Doc #: 1 Filed: 02/08/21 2 of 5. PagelD #: 2

. Plaintiff S & S Detroit, LLC. ("S & S") is a limited liability company that has been duly
created and is duly operating under the laws of the State of Ohio. S & S's principal place
of business is located at 8002 Detroit Avenue, Cleveland, Ohio 44102. S &S is engaged
in the business of operating a convenience market.

. Defendant United States Department of Agriculture ("Agriculture") is an administrative
agency duly created and duly operated by the federal government. Agriculture has an
office located at Administrative Review Branch, 1320 Braddock Place, Room 5042,
Alexandria, Virginia 22314.

At all times material to this action, Agriculture has administrated and operated a program
known as the Supplemental Nutrition Assistance Program ("SNAP"). Pursuant to SNAP,
also known as the "Food Stamp Program," Agriculture provides eligible lower income
persons credits with which to purchase food items. Agriculture regulates the individuals
who are eligible to have the benefits afforded by SNAP, and determines what vendors may
participate in SNAP.

. S &S has participated in SNAP as a vendor for many years. A large segment of S & S's
clientele are food stamp recipients. S & S's as an approved SNAP vendor is critical to the
success of S & S's business. On or about February 27, 2018, March 8, 2018, and March
15, 2018, agents of the Federal Nutrition Service ("FNS"), proceeding undercover, entered
S & S's convenience market. Those agents were seeking to determine whether S & S
violated SNAP rules and regulations prohibiting customers to use food stamps to purchase
or sell certain products.

SNAP rules and regulations prohibit participants from using food stamps to purchase

certain commodities. On the dates set forth above, the FNS undercover agents tried to use
Case: 1:21-cv-00319-CAB Doc #: 1 Filed: 02/08/21 3 of 5. PagelD #: 3

food stamps to purchase certain prohibited commodities from S & S. In each attempt by
uncover FNS agents to induce S & S to violate SNAP rules and regulations prohibiting the
use of food stamps to purchase certain products, S & S refused to permit the FNS agents
to purchase any unauthorized products with food stamps. That "sting" operation by FNS
designed to induce S & S_ to violate SNAP rules and regulations was a complete failure.
SNAP rules and regulations also prohibit entities authorized to accept food stamps from
customers from permitting said customers to run tabs and to use food stamps rather than
cash to settle those tabs. In or about May 2018 FNS agents returned to S & S's convenience
market. That visit by FNS agents was allegedly prompted by an assertion by an
unidentified female that she had been permitted by S & S to run a tab and settle that tab
with food stamps. During the course of the May 2018 visit, the FNS agents confiscated
various documents that indicated that S & S permitted customers to run tabs. S & S did
permit customers to run tabs but adamantly denied that it accepted food stamps to settle
those tabs. S & S insisted that it accepted only cash to settle customer tabs. The FNS
agents, on the day of their visit and without investigating or analyzing the documents they
had seized from S & S, issued a violation notice to S & S.

Subsequent investigation into, and analysis of the seized documents confirmed that S & S
did not accept food stamps to settle customer tabs. Nonetheless on August 14, 2020,
Agriculture issued a decision finding that S & S violated SNAP rules and regulations by
permitting customers to use food stamps to settle tabs. In that August 14, 2020 decision,
a copy of which is attached hereto as Exhibit A, Agriculture imposed a penalty on S & S.

Agriculture decided that it would disqualify S & S from participating in SNAP for a period
Case: 1:21-cv-00319-CAB Doc #: 1 Filed: 02/08/21 4 of 5. PagelD #: 4

of one year. Agriculture's August 14, 2020 decision provided that said ruling and the
penalty it imposed would be final unless S & S filed a timely request for review.

9. On or about August 20, 2020, S & S filed a timely written request for review with
Agriculture. A copy of S & S's request for review is attached hereto as Exhibit B. On
January 13, 2021, Agriculture issued a final agency decision affirming the ruling made on
August 14, 2020 which ruling disqualified S & S from participating in SNAP for one year.
A copy of Agriculture's January 13, 2021 final agency decision is attached hereto as
Exhibit C. If Agriculture's January 13, 2021 final agency decision is permitted to stand,
the one year disqualification from SNAP would be catastrophic for S & S.

10. The final agency decision by Agriculture finding that S & S violated SNAP rules and
regulations regarding the use of food stamps to settle customer tabs, and disqualifying S
& S from participating in SNAP for one year is not supported by "substantial evidence."
In fact, Agriculture's final agency decision is not supported by any evidence. Agriculture's
final agency decision is arbitrary and capricious and constitutes an abuse of agency
discretion by Agriculture. S & S is entitled to a judicial review of Agriculture's final
agency decision through a trial de novo before this Honorable Court. A trial de novo will
show that Agriculture's final agency decision finding that S & S violated SNAP rules and
regulations regarding the use of food stamps to settle customer tabs, and disqualifying S
& S from participating in SNAP for one year are not legally warranted, and must be

reversed.

WHEREFORE, S & S requests this Honorable Court to conduct a trial de novo and, based on the
evidence developed at that trial de novo, order that Agriculture's final agency decision that S & S

violated SNAP rules and regulations, and disqualifying S & S from participating in SNAP for one
Case: 1:21-cv-00319-CAB Doc #:1 Filed: 02/08/21 5 of 5. PagelD #: 5

year be reversed; and to grant S & S judgment against Agriculture for the costs of this action

including the reasonable attorney fees incurred by S & S in the prosecution of this action.

Respectfully submitted,

s/Sam A. Zingale
Sam A. Zingale 0033410

3043 Superior Avenue
Cleveland, Ohio 44114
Telephone: (216) 696-7170
Facsimile: (216) 696-8070
Attorney for Plaintiff
